Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. 1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of (18 U.S.C. 1350), the undersigned officer of CEELOX INC., a Nevada corporation (the “Company”), does hereby certify, to the best of such officer’s knowledge and belief, that: The Current Report on Form 10-K for the annual period ended December 31, 2012 (the “Form 10-K”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 10-K fairly presents, in all materials respects, the financial condition and results of operations of the Company. Date: April 15, 2013 /s/ MARK GRANELL Mark Granell Chief Executive Officer (Principal Executive Officer)
